Citation Nr: 0805252	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.   Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active service and was not manifested to a compensable degree 
within one year after his separation from service.  The 
veteran has not presented competent medical evidence of a 
nexus between any current hearing loss and service. 

2.  Tinnitus was not manifested during the veteran's active 
service and was not manifested within one year after his 
separation from service.  The veteran has not presented 
competent medical evidence of a nexus between any current 
tinnitus and service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).




Factual Background and Analysis

The veteran maintains that his hearing loss and tinnitus are 
directly related to his time in the service.  He states that 
he first served as a clerk typist but was later transferred 
to the combat engineering section where he was exposed to 
artillery shells and demolition noise which caused 
irreparable damage to his hearing.  Because both claims 
involve similar issues and evidence, and as similar legal 
principles apply, the Board will address them in a common 
discussion.

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels, and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that it is causally related to service.  Hensley v. 
Brown, supra, at 160.  

Service medical records (SMRs) are negative for evidence or 
complaints of hearing loss, tinnitus, or other ear pathology.  
An audiogram conducted at separation in June 1978 revealed 
puretone thresholds for the right ear were 5, -5, -5, and 0, 
decibels at 500, 1,000, 2,000, and 4,000 hertz (Hz).  The 
thresholds in the left ear at the same frequencies were 0, 0, 
-5, and 20 Hz.  These hearing thresholds do not meet the 
criteria of disability under VA regulations.  

The post-service evidence also includes an uninterpreted 
graphic representation of audiometric data in October 1978, 
one month after service discharge.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data).  At that 
time, the veteran gave a history of previous employment as a 
key punch operator with the US Army.  He did not complain of 
hearing loss, tinnitus, or other ear pathology and did not 
otherwise provide information regarding previous noise 
exposure.  Thus hearing loss was not present at any time 
during service, at the time of discharge, or to a compensable 
degree within a year after service.  

However, it is clear that the veteran currently has hearing 
loss, as shown by private audiometric results in October 
2000.  Puretone thresholds for the left ear were 55, 60, 75, 
75, 80 and 85 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 Hz.  The thresholds in the right ear at the same 
frequencies were 60, NR (no response), NR, NR, NR and NR.  
The results of an otoscopy were normal.  An October 2002 
audiogram revealed pure tone thresholds for the right ear 
were 50, 90, 105, 110, 120 and 110 decibels at 500, 1000, 
2000, 3,000, 4000 and 6,000 Hz, respectively, and for the 
left ear at the same frequencies were 55, 65, 75, 75, 85, and 
85 decibels.  However, neither report otherwise conforms to 
VA's requirements for evaluating hearing impairment, in that 
they appear to be devoid of a controlled speech 
discrimination test (Maryland CNC).  There was no mention of 
previous noise exposure associated with military service.  

In addition, the audiologist who performed the 2002 audiogram 
noted the veteran was first evaluated in 1999 for decreased 
hearing on annual employment hearing tests.  He concluded 
that although the veteran had been employed in a loud 
environment for the past 25 years, his hearing impairment was 
not consistent with the effects of loud noise exposure.  

A 2004 VA medical report shows moderate to profound 
sensorineural hearing loss in the right ear and severe to 
profound sensorineural hearing loss in the left ear.

In a February 2007 medical opinion, a private physician 
diagnosed moderate to profound sensorineural hearing loss and 
appears to attribute it the veteran's military history and 
exposure to artillery in the past.  The physician did not 
indicate review of the veteran's claims file in formulating 
his opinion and did not indicate any source, independent of 
the veteran, regarding military and/or medical history.  

During VA audiological examination in June 2007, the examiner 
reviewed the veteran's claims file in its entirety, took a 
detailed history of his military service, and noted his post-
service symptoms and complaints.  He noted that service 
records revealed the veteran's hearing was within normal 
limits and that there were no complaints of tinnitus revealed 
in medical records.  He essentially concluded that neither 
hearing loss nor tinnitus were the result of military noise 
exposure.  Inasmuch as the VA physician reviewed the 
veteran's complete claims file (including SMRs), he was able 
to fully consider and comment upon all the evidence currently 
of record in expressing his opinion as to the etiology of the 
veteran's hearing loss and tinnitus.  

In this case, greater probative weight is placed on (1) the 
veteran's SMRs which are entirely negative for complaints, 
findings or treatment for hearing loss or tinnitus; (2) the 
post-service medical reports which are silent for any 
complaints or treatment for many years after the veteran's 
separation from service; and (3) the 2007 VA medical opinion 
which was based on a review of the veteran's claims file.  
Owens v. Brown, 7 Vet. App. 429 (1995) (Opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

Although in a light most favorable to the veteran, the 
private medical opinion from 2007 could be construed as 
supporting the veteran's claim, the opinion does not reflect 
knowledge of the veteran's entire history since 1978.  The 
private physician did not address the lack of documented 
complaints of hearing loss or tinnitus during service and 
failed to account for the veteran's 20 year history of post 
service noise exposure.  Therefore, that particular medical 
opinion, in context, is merely the recordation of the history 
as related by the veteran, and does not represent a medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (factors for assessing probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion) and Elkins v. 
Brown, (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's SMRs or another relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  As a result, the Board finds the 
private opinion to be of minimal probative value.  

The Board also acknowledges, and has no reason to doubt, the 
veteran's assertions that he was exposed to noise in service 
from artillery fire and demolition, and that he believes this 
exposure caused his hearing loss and tinnitus.  However, he 
is not qualified to render an opinion as to the causation or 
etiology of his current hearing loss and tinnitus, or 
establish a diagnosis based upon in-service experiences.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  The fact that 
the veteran may have been exposed to noise trauma in service 
does not, by itself, establish a basis for the grant of 
service connection.  The problem in this case is that the 
SMRs do not refer to any loss of hearing or other indications 
of the onset of a disability, the 1978 audiogram report is 
unreliable and of insufficient probative value to show 
hearing loss to a compensable degree within a year after 
service, and the remaining medical reports are dated many 
years after the veteran's active service ended.  Moreover, 
the single competent and credible medical opinion in the 
record conclusively found no etiological relationship between 
service and the subsequent development of hearing loss and 
tinnitus.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in September 2003, November 2003, November 
2004 and January 2008, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Of record are the veteran's 
SMRs, VA and non-VA treatment reports, and June 2007 VA 
examination report.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


